Citation Nr: 1749657	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.   


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.
 
In February 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issue of compensation for breast cancer as related to ionizing radiation exposure has been raised by the record in the Veteran's March 2014 application for compensation and pension and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  From December 10, 2012 to December 31, 2013, the Veteran had $12,619 in Social Security Administration (SSA) income, and $269.88 of reported medical expenses at most (less than five percent of the maximum annual pension rate (MAPR); the Veteran's countable income for VA purposes exceeds the limit for single veterans without children for that year.

2.  In the 2013 calendar year, the Veteran had $12,636 in SSA income, and $263.38 of reported medical expenses (less than five percent of the MAPR); the Veteran's countable income for VA purposes exceeds the limits for single veterans without children for that year.

3.  In the 2014 calendar year, the Veteran had $12,828 in SSA income, and $428.28 of reported medical expenses (less than five percent of the MAPR); the Veteran's countable income for VA purposes exceeds the limits for single veterans without children for that year.

4.  In the 2015 calendar year, the Veteran had $13,044 in SSA income and no documentation of reported medical expenses; the Veteran's countable income for VA purposes exceeds the limits for single veterans without children for that year.

5.  In the 2016 calendar year, the Veteran had $13,044 in SSA income and no documentation of reported medical expenses; the Veteran's countable income for VA purposes exceeds the limits for single veterans without children for that year.


CONCLUSION OF LAW

 From December 10, 2012 to December 31, 2013, and throughout the calendar years 2013, 2014, 2015, and 2016, the Veteran's countable income exceeded the eligibility limit for nonservice-connected pension benefits.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. § 5103, 5103A, and implemented in part at 38 C.F.R. 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In January 2016, VA sent the Veteran a letter to her address of record asking for more information about her income and medical expenses.  During her February 2017 Board hearing, she testified that she did receive this letter; accordingly, the presiding VLJ held the record open for 30 days to allow submission of any additional evidence.  


The Board notes that the Veteran was afforded ample notice of the applicable law and requirements for substantiating her claim in the June 2013 notification letter, the October 2013 statement of the case (SOC), and the March 2016 supplemental statement of the case (SSOC).  The June 2015 informal Decision Review Officer (DRO) conference also reviewed the requirements for non-service connected disability.  The duties to notify and assist are met. 

Legal Criteria

Nonservice-connected pension benefits are available to a Veteran who: (1) served for a period of 90 or more days during a period of war; (2) meets certain net worth and annual income requirements; (3) and is age 65 or older or is permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, her pension is calculated to be an amount equal to the difference between her countable income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

"Countable family income" includes income from most sources, including any eligible dependents, received during the 12-month annualization period.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the annual MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  The MAPRs are specified in 38 U.S.C.A. § 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.

Factual Background and Analysis 

The Veteran is claiming entitlement to nonservice-connected pension as a Veteran who served more than 90 days during the Vietnam War Era, is older than 65, and is living with significant illnesses.  On her March 2014 pension application, she stated she did not need the regular assistance of another person and that she was not generally confined to her house. 

The Initial Year: December 10, 2012 to December 31, 2013

She submitted evidence showing that her monthly income from social security was $1036 per month during 2012 and $1053 per month during 2013.  Her annualized income equals $12,619.  The pension limit effective December 1, 2012 was $12,465.  Therefore, the Veteran is not entitled to a pension for this annualized period because her income surpassed the pension limit.  She submitted documentation of out-of-pocket medical expenses for this period for $269.88 ($49.80 for 120 miles for Dr. J.H.  +  $132.80 for 320 miles to VAMC + $56.71 for prescription medication + $30.57 for a medical visit).  The medical expense deductible is set at five percent of the pension income limit for the year.  Therefore, the deductible effective December 2012 was five percent of $12,465 or $623.  Because the documented out-of-pocket medical expenses of $269.88 are less than $623, they may not be used to offset the Veteran's income.  Accordingly, because the Veteran's countable income of $12,619 exceeds the MAPR of $12,465, entitlement to a nonservice-connected pension for this period must be denied.    

Calendar Year 2013

For calendar year 2013, the calculations are essentially the same as above, except that the Veteran's income from social security increased to $12,636 and her out-of-pocket medical expenses were $263.38.  Accordingly, because the Veteran's countable income of $12,636 exceeds the MAPR of $12,465 and may not be offset by the documented medical expenses, entitlement to a nonservice-connected pension for this period must be denied.    

Calendar Year 2014

 For calendar year 2014, the Veteran's income from social security was $12,828.  The MAPR was $12,652.  She submitted VA Form 21P-8416 where she indicated that she was listing expenses from January 2014 to March 2014; however, she dated two itemized expenses December 2013 and did not provide specific dates for the other two expenses listed.  If the two undated expenses are attributed to 2014, the total is $245.68 + $49.80 = $295.48.  Resolving doubt in the Veteran's favor and including the December 2013 expenses (160 miles of medical travel = $132.80), with the undated expenses, the total out-of-pocket expenses equals $428.28 and remains below the limit of five percent of the MAPR ($632.60).  Therefore, based on the available information, the evidence does not show entitlement to pension for 2014 because the Veteran's countable income exceeds the MAPR and cannot be offset by her documented out-of-pocket medical expenses.  

Calendar Years 2015 and 2016

For calendar years 2015 and 2016, the MAPR was $12,868, and the Veteran's income from social security was $13,044 annually.  She did not submit documentation of medical expenses for these years.  In order to qualify for the pension, she would need to provide evidence that five percent of the MAPR ($643.40) could be deducted for qualifying expenses (such as out-of-pocket medical costs) to qualify for that amount to be deducted from her income.  The evidence of record does not include itemized potential deductions sufficient to allow her to qualify for pension.  

Conclusion 

During the February 2017 Board hearing, the Veteran's representative brought forward two specific issues for the Board's review: he asked the Board to verify that the Veteran was treated as single for MAPR determination purposes and inquired if the Veteran's countable income had been reduced to account for Medicare payments.  

Here, the Board first notes that VA has treated the Veteran as without a spouse or child for the purposes of assigning her MAPR.  Second, a review of the itemized social security benefits statements available does not indicate that Medicare payments are deducted from the Veteran's income.  On her pension application and report of medical expenses, she did not report that she was paying Medicare or other health insurance premiums.  Accordingly, the Board finds that the Veteran's income is essentially her SSA benefits as reported above.

Unfortunately, in order to deduct out-of-pocket medical expenses to lower the income, the expenses have to equal five percent of the annual pension limit.  Because the Veteran has not submitted (or indicated the ability to submit) evidence of expenses that equal this amount, her countable income may not be lowered.   

The Board recognizes that the Veteran is living with significant illnesses on a limited income and is understandably seeking VA's help with her finances in consideration of her service during the Vietnam War Era.  While the Board is unable to grant pension benefits for the reasons explained above, the Veteran is encouraged to re-apply in the future if her income or out-of-pocket medical expenses change.  


ORDER

Entitlement to nonservice-connected pension is denied.  





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


